Citation Nr: 0829281	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to residuals of hemangioma, also claimed as 
growth on the back.  

2.  Entitlement to service connection for a disorder 
manifested by memory errors/loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to 
August1980 and from January 1985 to October 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The issue of entitlement to service connection for a disorder 
manifested by memory loss/errors is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Current residuals of removal of hemangioma of the back during 
service are more likely than not, manifested by residual 
scarring.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
residual scarring from in-service removal of a hemangioma of 
the back was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2004 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, VA dermatological examinations, 
and statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, as service 
connection is being granted for residual scarring, criteria 
concerning ratings and effective dates will be provided.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.
Background and Analysis

The veteran contends that he was treated for a hemangioma or 
growth on his back in the mid 1990s during his time in active 
service 

Review of the records reflects that the veteran was seen for 
removal of an ulcerated hemangioma extending to the mid back 
in 1995 (during active service) at the Baptist Hospital of 
East Tennessee.  Available service treatment records reflect 
a history of mole removal in 1996.  These records show that 
the veteran was seen in August 2002 for assessment of 
multiple moles in the clavicle area.  There is also a 
September 2002 record of a shave biopsy for an inflamed 
benign lichenoid keratoses of the left clavicular area.  
There is no report of resulting residual disability, to 
include at time of examination in April 2003.  The veteran 
did give a history at that time of removal of the hemangioma. 

Post service VA examinations of the skin in May 2004, October 
2004, and August 2005 reflect a skin disorder (dermatitis) of 
the feet.  However, residual disability of as a result of 
removal of the hemangioma of the mid back during service is 
not indicated.  It is noted, however, that the October 2004 
examination did describe a thoracic scar taken to the result 
of the hemangioma removal.

In a July 2005 statement, the veteran stated that his appeal 
as to this issue was to receive VA documentation that the 
hemangioma occurred while on active duty in case of future 
exacerbation of the same or related disease processes.  He 
described a dime-sized scar as a result of the removal while 
acknowledging that there was no gross disfigurement.  

In this case, there is evidence of the hemangioma removal 
during service and there is evidence of some minute residual 
scarring.  While no significant impairment of function is 
described, this is, in fact the residual of the removal.  To 
the extent it may be disabling is a question of rating more 
than one of service connection.  With resolution of 
reasonable doubt in the appellant's favor, service connection 
for residual scarring is granted.


ORDER

Entitlement to service connection for residuals of 
hemangioma, also claimed as growth on the back, is granted to 
the extent residual scarring has been identified.  The appeal 
is allowed to this extent.  


REMAND

As to the veteran's claim of service connection for a 
disorder manifested by memory errors/loss, it is concluded by 
the Board that additional development is necessary.  

It is noted that the veteran reported memory errors in 2003, 
shortly before service separation, since his return from 
Southwest Asia.  His memory errors included subjective 
complaints of occasional metal lapses.  For example, he 
described episodes where he forgot to fill out the correct 
date on forms.  The examiner noted memory problems with no 
sign of depression.  

Post service VA records reflect that the veteran continued to 
report memory problems.  He was described, however, upon VA 
general medical examination report in May 2004 and upon 
gastrointestinal examination in August 2005 as alert and 
oriented.  It is noted, however, that upon VA Persian Gulf 
examination in October 2004 that the veteran continued to 
report memory loss and errors, particularly with dates and 
numbers.  Neurological examination was negative.  

The veteran's representative has requested that the veteran 
be examined to determine the cause of his memory loss.  As 
the veteran reported this condition during service and post 
service, and as evaluation of his complaints has not been 
specifically accomplished, the Board will request that such 
examination be conducted.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his memory error/loss condition on appeal 
or any records that are not currently 
included in the clams file.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  

3.  The veteran should also be afforded 
the appropriate VA examination to 
determine whether he has a disorder 
manifested by memory errors/loss, and, if 
so, whether such condition is of service 
origin.  

The claims file must be made available to 
and reviewed by the examiner(s) pursuant 
to conduction of the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s) and 
any opinion(s) offered.  All testing 
deemed necessary should be performed.  
All findings should be reported in 
detail.

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any disorder manifested 
by memory errors/loss that may be present 
is causally related to any incident of 
service.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


